Fourth Court of Appeals
                               San Antonio, Texas
                                   December 30, 2019

                                  No. 04-19-00403-CV

         THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                              Appellants

                                            v.

                      EOG RESOURCES, INC., and Fred Levine,
                                 Appellees

               From the 218th Judicial District Court, Karnes County, Texas
                           Trial Court No. 16-03-00066-CVK
                       Honorable Russell Wilson, Judge Presiding


                                     ORDER
      The Appellants’ Motion to Withdraw as Counsel is hereby GRANTED.




                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court